 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIslandCreekCoalCompanyandUnitedMineWorkers of America,District 31LaurelRunMining CompanyandUnitedMineWorkers of America,District31. Cases 6-CA-19812, 6-CA-19814, and 6-CA-20021January 18, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn March 1, 1988, Administrative Law JudgeThomas A. Ricci issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respond-ents filed an answering brief. The Charging Partyalso filed a motion to reopen the record for admis-sion of new evidence, and the Respondents filed abrief in opposition to the Charging Party's motionand a motion to strike references in the ChargingParty's brief to evidence not in the record. TheCharging Party thereafter filed a motion for leaveto file a memorandum of law in support of itsmotion to reopen and an accompanying memoran-dum of law, and the Respondents filed a brief op-posing the Charging Party's motion for leave tofile itsmemorandum of law and a response to theCharging Party's memorandum.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.2The amended complaint alleges that the Re-spondents, Island Creek Coal Company and LaurelRun Mining Company, violated Section 8(a)(5) of1As we explain fully below, we find that the Respondents unlawfullyfailed to provide certain information to the Union.That finding is basedexclusively on evidence introduced at the hearing,and not on any evi-dence addressed in the Union'smotion to reopen the record.According-ly,we need not reach the issues raised in the Union'smotion,the Re-spondents'opposition,and the other related papers.2 The General Counsel has excepted to the judge's failure to credit theunrebutted testimony of Union Official Jerry Miller, the only witness totestify about the dealings between the Union and the Respondents andthe author of the requests for information that are at issue in this case.Having carefully reviewed the transcript and the documentary evidence,we entertain serious doubts(discussed below)concerning the validity ofthe judge's credibility findings.We find, however, that we are able todecide this case on the basis of the documentary evidence and of Miller'stestimony insofar as it (1) was, at least inferentially,credited by thejudge, (2) is corroborated by the documents and other testimony, or (3)appears to be against his or the Union's interest. Accordingly, we do notpass on the merits of the General Counsel's exception.The General Counsel also urges us to draw an adverse inference fromthe Respondents'failure to call witnesses within their control who couldhave either corroborated or rebutted Miller's testimony.Because of ourdisposal of the case,we need not reach this issue.theAct by failing and refusing to furnish theCharging Party, United Mine Workers of America,District 31, information that it requested about De-cember 4, 1986, and February 16, 1987. Contraryto the judge, we find that certain of the Respond-ents' actions were unlawful.Both Respondents are corporations engaged inthemining and nonretail sale of coal and relatedproducts.Each has been, at all relevant times, aparty to a collective-bargaining agreementwith theUnion as the representative of certain of its em-ployees. It is undisputed that the bargaining unitsare appropriate for purposes of collective bargain-ing, and that the Union is the exclusive representa-tive of employees in those units.At the beginning of 1986, Respondent LaurelRun was a wholly owned subsidiary of VirginiaElectric and Power Company (VEPCO), whichtook and used the coal mined by Laurel Run at itsmine in West Virginia. Effective September 15,1986, however, VEPCO sold the stock of LaurelRun to Occidental Petroleum Corporation, whichalso owns the stock of the corporation that ownsIsland Creek. The sale was effected in the form ofa merger of Laurel Run with Canaan Mining Com-pany, a corporation created by Occidental for thepurpose of acquiring Laurel Run, and which subse-quently ceased to exist, leaving Laurel Run as thesurvivor.Even before the effective date of themerger, Island Creek became involved in the man-agement of the Laurel Run operations, and it re-mained involved in those operations at the time ofthe hearing.During the period of negotiations over the pur-chase and sale of Laurel Run, a nonunion compa-ny,BuffaloMining Company, was engaged in aproject for VEPCO that involved digging an "ashpit" to store fly ash generated as a byproduct ofVEPCO's utility operations.3 Although the recorddoes not indicate clearly whether the ashpit wasbeing dug on land that was being mined by LaurelRun, it appears that the ashpit operation was atleast near or adjacent to the Laurel Run Mine. Tofacilitate the acquisition of Laurel Run by Occiden-tal, Island Creek agreed to take over responsibilityfor the ashpit operation from VEPCO, with Buffa-loMining continuing to perform the actual workbecause of its greater experience. In the process ofconstructing the ash pit, Buffalo Mining dug upcoal that it sold to Island Creek, which,in turn,sold it to VEPCO.During the same period of time, employment atLaurel Run was reduced considerably, from ap-3 Buffalo Mining Company is not owned by any of the other compa-nies involved in this case.292 NLRB No. 49 ISLAND CREEK COAL COproximately 300 to less than 100 Some 100 employees were laid off in July 1986, and a comparable number were laid off around the end of theyearItwas against this background that the Union,beginning in the spring of 1986, began to ask forcertain information from the Respondents Thus,on June 54 Jerry Miller, the Union's vice president,wrote to John Ely, manager of Laurel Run, statingthat he had been informed that Laurel Runs oper-ations had been sold to Island Creek and asking fornotification and documentation of the event pursu-ant to the collective-bargaining agreement 5 According to Miller, Ely called him on June 9 andsaid that the deal between Laurel Run and IslandCreek was not yet final, but that Island Creek was"calling all the shots" at Laurel RunBy letter dated July 28, Eugene Claypole, president of the Union, made a request to Don Bassett,IslandCreek's industrial and employee relationsmanager for its Potomac Division, that was similartoMiller's request of June 9 The record does notreflect that Island Creek made any response toClaypole's letter 6Thereafter, on August 12, Michael Holland, generalcounsel for the United Mine Workers, in-formed Island Creek and Laurel Run that it hadcome to the UMW's attention that Island Creek"had" the Laurel Run facility but that the Unionhad not been notified pursuant to the collectivebargaining contractHolland demanded assurancesthat the seller's obligations had been passed on asset forth in the contract Three days later, the Re-spondents informed Holland that the final transferof the Laurel Run operations had not been completed,but that it was the parties' intention tocomply with article I of the contract and that theUnion would be duly notified on the conclusion ofthe saleAs noted above, the purchase and sale of LaurelRun became final on September 15 By letter datedSeptember 17, VEPCO and Laurel Run informed4Until furthernotice all dates are in 19865Art I of the NationalBituminousCoal Wage Agreement of 1984 towhich the Union and Laurel Run were signatories provided in relevantpart thatIn consideration of the Union s execution of this Agreement eachEmployer promises that its operationscovered bythisAgreementshall not be sold conveyed or otherwise transferred or assigned toany successor without first securing the agreement of the successorto assume the employers obligations under this Agreement Immediately upon the conclusion of such sale conveyance assignment ortransfer of its operations the Employer shall notify the Union of thetransactionSuch notificationshall be accompanied by documentation that the successor obligation has been satisfiedeNeither Island Creek s failure to respond on that occasion nor any ofits responses to the Union s requests before December 4 is alleged to constitute a violation481John Banovic,UMW secretarytreasurer, as followsDear Mr BanovicPursuant to Article I of the 1984 WageAgreement, the UnitedMineWorkers ofAmerica is hereby notified that on September15,1986,VirginiaElectricandPower(VEPCO) entered into an agreement with Occidental Petroleum Corporation with respectto the Laurel Run Mining CompanyThe Laurel Run Mining Company hasmerged with Canaan Mining Company, a subsidiaryofOccidentalLaurelRun MiningCompany is the survivor to the merger IslandCreek Coal Company will manage the LaurelRun Mining Company for the benefit of allpartiesThe undersigned parties have reviewed theobligations of the seller and purchaser underArticle I of the 1984 Wage Agreement In addition,Laurel Run Mining Company, as thesurvivor, recognizes its obligations under Article I and fully intends to comply with thoseobligationsHowever, by letter apparently received on October3, the Union was informed by C P Hardesty, operations accounting manager for Island Creek, thatLaurel Run had been acquired byIsland Creek,notby OccidentalIn any event, Holland informed VEPCO in aletter dated October 22 that the September 17 notification by VEPCO and Laurel Run failed to satisfy the requirements of the collective bargainingagreement in that it did not include the requisitedocumentationHolland reiterated his demand fordocumentation, which, he said, `should,inter alia,include copies of 1) the title page of the SalesAgreement, 2) the pertinent provisions of the SalesAgreement wherein the Seller's obligations underthe 1984 National Bituminous Coal Wage Agree-ment are transferred to the Buyer, and 3) the signa-ture page "By letter dated November 10, T L Baucom,vice president of VEPCO, responded to Holland,in relevant part, as followsDear Mr HollandWilliamW Berry has asked me to respondto your letter of October 22, 1986 regardingthe September 15, 1986 transaction involvingLaurel Run Mining Company In that transactionOccidentalPetroleumCorporation,through its wholly owned subsidiary CanaanMining Co (Newco), acquired the stock ofLaurel Run Mining Company from Virginia 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDElectric and Power Company and mergedLaurel Run with Canaan Mining. Laurel Runis the surviving corporation. Laurel Run hasbeen and continues to be a signatory to theNBCWA. Virginia Electric and Power Com-pany has never been a signatory to that Agree-ment and has no obligations under it.As you requested, the following documentsare enclosed: (1) the portion of the mergeragreement identifying the parties involved; (2)the portion of Section 3.3(a) of that agreementinwhich Occidental recognizes Laurel Run'sobligations under the 1984 National Bitumi-nous Coal Wage Agreement (NBCWA); and(3) the signature page.This transaction was not a sale or transfer ofoperations as contemplated under Article I oftheNBCWA, so notice to the UMWA wasnotrequired.Nevertheless,LaurelRunpromptly notified the Union of the transaction.In any event, as the enclosed documents clear-ly confirm, Occidental recognized the obliga-tions of Laurel Run under the NBCWA andthat those obligations of Laurel Run, as thesurvivingcorporation,continueafterthemerger. If you have questions about thismatter,we suggest you direct inquiries toLaurel Run Mining Company.Section 3.3(a) of the merger agreement, referred toby Baucom, provided that:3.3Employment Matters.(a)General.(i)Except as otherwise specifically providedin this Section 3.3, the Company [Occidental],Newco and the Surviving Corporation shallassume and be responsible for all costs (includ-ing contributions), claims, related claims, andobligations, known and unknown, fixed, con-tingent, past or future, and expenses (includingattorney fees) related to all Laurel Run em-ployees and retirees, excluding salaried non-union retirees, regardless of whether any ofthe foregoing results from events occurring onor prior to the Closing Date, including, with-out limitation,wages, fringe benefits,work-men's compensation, obligations of Laurel Runor the Group under the United Mine Workersof America National Bituminous Coal WageAgreement of 1984, and black lung claims andbenefits.The record reflects no response by Holland.In perhaps justifiable confusion over the trueidentity of the ownership of Laurel Run, on De-cember 4 Miller wrote the first two letters contain-ing the requests for information that are at issuehere. To Island Creek's Bassett he wrote:Dear Don:In order for District 31, UMWA, to intelli-gently and effectively represent the bargainingunit employees of Laurel Run Mining Compa-ny for whom we are the recognized exclusivebargaining agent, it is necessary that you pro-vide us with certain information regarding therole of Island Creek Coal Company at LaurelRun Mining Company.Therefore, I am requesting that you providethe following information:1.A copy of all preliminary, temporary, orinterim contracts, agreements, memoranda, orletters of intent which gave Island Creek CoalCompany authority to manage Laurel RunMining Company prior to September 15, 1986;2.A copy of the final contract(s),agreement(s), or whatever such document(s)may be called that sets forth the terms andconditions through which Island Creek willmanage the Laurel Run Mining Company.Additionally, will Island Creek recall to em-ployment at Island Creek operations, such asthe North Branch Mine or Birch-2A, employ-ees who have paneled for employment at suchIsland Creek operations upon layoff at LaurelRun Mining Company.7Your prompt response to this informationrequest will be appreciated.And to Donald Schlick, president of Laurel Run,he addressed a similar but more extensive request:Dear Mr. Schlick:In order for the United Mine Workers ofAmerica, District 31, to intelligently and effec-tively represent the bargaining unit employeesof Laurel Run Mining Company for whom weare the recognized exclusive bargaining agent,it is necessary that you provide us with infor-mationregardingtherecenttransactionsamong Laurel Run Mining Company, VirginiaElectric and Power Company, Occidental Pe-troleum Corporation, Island Creek Coal Com-pany, and Canaan Mining Company.Accordingly, I am requesting that you pro-vide a copy of the following:1."Agreement and Plan of ReorganizationAndMerger" dated September 15, 1986,amongOccidentalPetroleumCorporation,r "Paneling" refers to the practice of allowing employees who are laidoff at a mine covered by the collective-bargaining agreement to apply totransfer to other mines controlled by the same employer. ISLAND CREEKCOAL CO483Canaan Mining Company, and Virginia Elec-tric and Power Company,2The "Plan of Merger" attached to thedocument identified in 1 above as Exhibit A,3The contract(s) or agreement(s), or what-ever such documents may be called, that setforth the terms and conditions through whichIsland Creek Coal Company will manage theLaurel Run Mining Company,4All preliminary, temporary, or interimcontractsagreements,memoranda, or lettersof intent dated prior to September 15, 1986,which gave Island Creek Coal Company au-thority to manage Laurel Run Mining Compa-ny prior to September 15, 1986In addition, will Laurel Run Mining Compa-ny recall to employment those employees whohave been laid off by Island Creek's operationsby Island Creek and have paneled for employ-ment with Laurel Run Mining?Your prompt response to this information requestwill be appreciatedWe note that neither requestexplained why the Union desired the information itsoughtWe also observe that the UMW alreadyhad been furnished a copy of part of the mergeragreement-the portion dealing with the assump-tion of Laurel Run's contractual obligations-re-quested in Miller's letter to SchlickBy letter dated January 13, 1987,8 Bassett re-sponded to Miller's December 4, 1986 lettersDear JerryWe have reviewed your request for informa-tionmade in your December 4, 1986 lettersWe do not have a written management agreement as requested in Item 3 of your letter toDon SchlickWe consider the other docu-ments you have requested to be proprietary information, and not subject to disclosureJerry,we have allowed our laid-off employees at Laurel Run to panel to other IslandCreek operations Under the circumstances, weintend to honor those panel rights as long asIsland CreekmanagesLaurel Run Conversely, of course, Island Creek employees at otheroperations can panel to the Laurel Run Mineas long as Island Creek manages that mineGiven the fact that you are requesting infor-mation relating to a period prior to September15, 1986, and there is no grievance pending, Ido not see any relevance to the informationyou have asked forWe have honored our1984 Wage Agreement the entire time we havemanaged the mine8Unless otherwise noted all dates henceforth are in 1987If you have a specific question as to whetherwe are complying with our Agreement, feelfree to call me and let's discuss itMiller did not claim to have called Bassett to discuss specific questions concerning the Respondents'compliance with their collective-bargaining agreements Instead, he filed the charges in Cases 6-CA-19812 and 6-CA-19814 on behalf of the Union onFebruary 9 9A week later, on February 16, Miller addressed asecond request for information to BassettDear DonAs the legally recognized exclusive bargain-ing agent of the bargaining unit employees em-ployed by Laurel Run Mining Company, I amrequesting that you provide us with certain in-formation that is both relevant and necessaryin order that District 31 can intelligently andeffectively represent the aforementioned em-ployeesAccordingly, please forward the followinginformation1A listing of the daily production ofLaurel Run Mining Company for the calendaryear of 1986 and for the month of January,1987,2Copies of all contracts, agreements, requisitions, purchase orders, or memoranda whichspecify the total amount of coal that LaurelRun Mining Company was/is to provide toVirginiaElectricPower Company for theyears of 1986 and 1987,aAlso to be included is documentation de-tailing in what amounts Laurel Run is to deliver this coal and the frequency of delivery,3A copy of the annual budget report sub-mitted on behalf of Laurel Run Mining CompanyYour prompt attention to this informationrequest will be appreciatedWe again observe that, as before, Miller did not ex-plain specificallywhy the Union was seeking therequested informationOn April 3 a meeting took place at UMW head-quarters inWashington,D C Representing theUnion were Miller, Rick Yanero, subdistrict executive board member for the Union, and Judy Scott,8 TheRespondentsdeny that a copy of the charge in Case 6-CA-19812 was servedon IslandCreek on February 10 1987 as alleged in thecomplaintThe return receipt attached to the copy of the charge received in evidence shows that the charge was delivered on February 131987 to an address that appears as the return address on one of Bassett sletters to Miller and to which Miller sent several letters to Bassett (all ofwhich were received)We find that service on Island Creek was effectedon February 13 1987 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDassociategeneral counsel for the UMW IslandCreek was represented by Robert Reineke, theCompany's general counsel,and Michael Garrison,another attorneyReineke and Garrison explainedto the union representatives how Laurel Run hadcome to be acquired by Occidental,and supplieddetails of the interrelationships between and amongIslandCreek,LaurelRun, Occidental,VEPCO,and Buffalo Mining CompanyMiller testified that he then requested copies ofdocuments,including those requested in his De-cember 4,1986 letter to Laurel Run According toMiller,Garrison said that he did not have all thatinformation with him,and that he was not going togive the Union copies of the documents anywayHowever,the Island Creek attorneys did producecopies of certain documents for review by Miller,Yanero,and Scott,including a copy of the Agree-ment and Plan of Reorganization and Mergerunder which Laurel Run had been acquired Millertestified that he reviewed the document from ap-proximately noon until 3 pm, with time out fordiscussion, after which the Island Creek representa-tives left to catch a planeWhile he was reviewingthemerger document,Miller took some 20 pagesof notes on its provisions,some in considerabledetail 10Miller did not claim that after he reviewed the merger documents he ever told the Respondents that the review was not sufficient for theUnion's purposes,that he needed time for furtherreview,or that the Union still needed copies of thedocumentsNeither,however,did he tell the Respondents that his review had satisfied the Union'srequest for informationOn April 27 Miller filedthe charge in Case 6-CA-20021 on behalf of theUnionOn May 5 Miller sent a letter to Bassett attempting to clarify his February 16 request for informa-tionRe InformationRequest-Dated February 16,1987Dear DonAlthough Messrs Reineke and Garrison apparently understand my reasons for requestingthe above referenced information inasmuch asthey had with them at our April 3rd meeting,the "Buffalo Ash Pit Agreements"and partici-pated in the discussion of the change in production at Laurel Run and the"Buffalo" deal,I,nevertheless,wish to inform you that I haverequested this information in order for District31 to decide whether,or not,LaurelRun10Millers notes were introduced into evidence by the RespondentsWe rely on Miller s testimony when it is corroborated by the notes or byother documentary evidenceand/or Island Creek have/has violated theterms of the National Bituminous Coal WageAgreementThe information requested in item 3 of theFebruary 16th request was based upon thedeposition of one of Island Creek'sagentswhich indicated that an annual projection isprovided,not only for Island Creek mines butalso for contract mines, by Division Managersto upper management officials Thus this infor-mation should show the anticipated 1987 pro-duction for both Laurel Run and BuffaloMiningPlease contact me at your discretion if youhave any questions regarding this matterBassett responded by letter dated May 18Dear JerryWe have reviewed your letter of February16, 1987,wherein you requested various documents and information Pursuant to your re-quest, I will be forwarding the daily production of the Laurel Run Mine for calendar year1986 and January of 1987 as soon as I collectthe informationThe Company considers the information re-quested in items 2 and 3 of your February 16,1987, letter extremely confidential and unrelat-ed to the terms and conditions of employmentof your members Your letter of May 5, 1987,indicates that you believe the Company mayhave violated the collective bargaining agree-ment and states that the information requestedin item 3 is based upon the deposition of aCompany employee Further you state that thebudget would show anticipated production forboth Laurel Run and Buffalo MiningWe do not understand how the informationyou are seeking is relevant to your duties andresponsibilitiesYour letter of May 5, 1987, forexample, fails to specify what provision of theWage Agreement you are concerned with orwhy anticipated production is relevant or nec-essaryNor do we have any indication as towhat specific information, from the numerousdocuments requested,you are actually seekingIf you can tell us what specific informationyou are seeking and describe the relevance ofthe information,including the specific contractprovisions that you feel are applicable, I believewe can resolve our problems by furnishmg you with the information you need, possibly with confidentiality requirementsUntil we are provided with that information,we consider your request for information initems 2 and 3 overly broad and irrelevant And ISLAND CREEK COAL COas a result, we are unwilling to release informatron relating to specific customers and theCompany budgetary processI look forward to hearing from you with thehope that we can resolve this matterIn a letter dated May 27, Miller provided furtherclarification of the Union's request, and gave his as-surance that the Respondents' confidential informationwould not be disclosed to other coal compa-nies or to the news mediaRe Information Request-Dated February 16,1987Dear DonWe have received your letter of May 5 [sic],1987, and, although we believed that you, orat leastMessrsReineke and Garrison, knewthe areas of the collective bargaining agree-ment that were applicable in this dispute, wewill try to answer your inquiryWe believe that the contracting out of theproduction of coal at Laurel Run constitutes aviolation(s) of the NBCWA in such areas asArticle I, Article IA, Sections (a), (f), (g)(1),and (h), Article XVII, and, Article XXAs to your concern for specificity of the information requested, suffice it to say that theinformation requested in the February 16th request is clearly identifiedFinally, in an attempt to allay your fear thatwe will divulge the requested information,please be advised that we have already givenassurances toMessrsReineke and Garrisonthat we willnotrelease this information to anyother coal company and willnotdistribute theinformation to the news media for publicationor transmissionWe may, however, submit theinformation to an arbitrator in the event that agrievance should progress to arbitrationPlease provide the information requested byletter of February 16th in order that we canproceed with the resolution of our problemsOn June 2 Miller attended a second meeting, thistime at Island Creek's offices at Elkins, West Vir-giniaAlso present were Claypole, the Union'spresident,Garrison, the attorney for Island Creek,and BillPhillips, Island Creek's director of industri-al relationsMiller and Claypole were allowed toreview several documents, includingaminingpermit obtained by Buffalo Mining Company, alease agreement (and an amendment to that agree-ment) between Island Creek and Buffalo Mining, acontract between VEPCO and Island Creek, and a485subcontract between Island Creek and BuffaloMining 11On June 12 Bassett sent Miller a letter in whichhe enclosed the production data for Laurel Run for1986 and January 1987, which the Union had re-quested on February 16On June 30 Phillips sent Miller a letter in re-sponse to Miller's letter of May 27Dear Jerry,Ihave reviewed your letter of May 27,1987, to Don Bassett, in light of our brief discussion at Elkins on June 2 with respect toclarification of the issue and pertinent wageagreement sections you believe have been vio-latedWhile we now better understand the issueand which sections of the Wage Agreementyou believe have been violated, we continue tobelieve the information you are requesting,other than the production data Don has provided, is not relevant Therefore, I request anexplanation as to why the subject documentsand/or information are relevant to resolvingthe matterAs we have told you, the documents youhave requested are proprietary and confiden-tialIf you will identify the information youare seeking to obtain from the documents andexplain its relevance, we will attempt to provide such information, while, at thesame time,protecting document confidentiality, particu-larlyon document contents for which youhave no needPlease contact me at your earliest convenfence so that we can resolve this matterWe note that neither Phillips nor Bassett, in the Tat-ter'sMay 18 letter, proposed any specific confiden-tiality requirements for the release of the requesteddocuments,nor did Phillips indicate that theUnion's promise not to disclose the requested documents was unacceptable to the Respondents 12 TheUnion did not respond to Phillips' letterOn August 10 Phillips sent Miller a secondletter, in which he stated that, in order toassuagetheUnion's doubts concerning the successorshipsituationat Laurel Run, he would assure the Unionthat "it has always been Island Creek's intention to11Although those documents may have been relevant to the Unionsconcerns they were not requested by the Union and the Respondents donot contend that they were responsive to the Union s requests12 Both Phillips andBassett areadmitted to be agents of Island Creekbut not of Laurel Run However in view of Island Creek s admitted rolein the managementof Laurel Run we find that Phillips andBassett s responses to Millers letters can properly be attributed to Laurel Run asthey evidently were intended to be 486DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDassume all successorship obligations . . . for whichLaurel Run had previously been responsible," andhe enclosed a copy of a letter from Attorney Gar-rison to Judy Scott that confirmed that position:Dear Ms. Scott:You have brought to my attention certainUnion concerns regarding the extent andnatureof the successorship obligations ofIsland Creek Corporation with respect to theLaurel Run operation. This letter is to confirmthat Island Creek Corporation is the successorto Laurel Run Mining Company at its oper-ation in Grant County, West Virginia, pursu-ant to Article I of the 1984 NBCWA. As such,ithas assumed all obligations of the 1984NBCWA for which Laurel Run Mining Com-pany . had been previously responsible. Thus,Island Creek Corporation's relationship to theLaurel Run operation is now identical to itsrelationship to its other operations covered bythe 1987 EESP.Phillips further stated that certain information re-quested by the Union-documents setting forth theterms under which Island Creek would manageLaurel Run and documents specifying the amountsof coal Laurel Run was to provide to VEPCO for1986 and 1987-did not exist, and that Bassettwould provide an affidavit to that effect.13 Phillipsalso offered-subject to the Union's signing a con-fidentiality agreement (discussed below)-to pro-vide the Union with copies of themergeragree-ment and the plan of merger, the interim manage-ment agreement that gave Island Creek authorityto manage Laurel Run prior to September 15, 1986,and "relevant parts" of the letter of intent betweenVEPCO and Island Creek. Concerning the Union'srequest for a copy of Laurel Run's budget report,Phillips wrote:As I am sure you understand, our annualbudget is very confidential. Given the fiercecompetition in the coal industry, particularlyin this economy, the release of this informationcould have serious impact on our competitiveposition and sales. In order to resolve thismatter, however, we will provide a chart indi-cating both the original and the revised Janu-ary forecast of "Anticipated Production for1987 for Laurel Run Mining Company,"which was developed directly from our 1987Annual Operating Plans. This information willbe provided to you on the condition that it be13 Bassett'saffidavitwas introduced into evidence. It corroboratesPhillips' assertions.maintained in the strictest confidence in ac-cordance with the confidentiality agreement.The confidentiality agreement that Phillips pro-posed read as follows:I,,hereby understand that IslandCreek Corporation considers documents relat-ed to the acquisition of Laurel Run MiningCompany, including but not limited to theAgreement and Plan of Reorganization andMerger and the Plan of Merger, and all datataken from the Company's Annual OperatingPlan for 1987, proprietary and confidential in-formation.Therefore, in consideration of Island CreekCorporation supplying information to me andallowing me access to the documents relatingto the acquisition so that I may review them, Ihereby agree that I will maintain the confiden-tialityof the information, and I will not dis-close the information to anyone other thanrepresentatives or counsel of the UMWA whoneed to know to ensure that Island Creek Cor-poration has complied with the Wage Agree-ment.Any Union official allowed access tosaid information, shall first be required to readand sign a copy of this Confidentiality Agree-ment. This information will not be disclosed toanyone else, including employees of IslandCreek Corporation.It is understood and agreed that the infor-mation above may be utilized as the Union de-termines necessary in a grievance or arbitra-tionproceeding involving Island Creek. Insuch event, both the Union and Island Creekwill attempt to protect the confidentiality ofthe information.Millerdidnot respond directly to Phillips'August 10 letter. However, in discussions with theRespondents' counsel during the week before thehearing,Miller raised numerous objections to Phil-lips'offer.First,he objected to the absence of anotice-posting provision, apparently in the beliefthat such a provision would require the Respond-ents to furnish the Union with information evenabsent a request by the Union. He also complainedthat Phillips' and Garrison's assurances did not putto rest the question of successorship, inasmuch asthey appeared to conflict with the representationsmade in the merger agreement. Miller further ob-jected to the Respondents' position that theyshould be entitled to decide for the Union what therelevant parts of the requested documents were,and to withhold the rest. ISLAND CREEK COAL COMiller alsoobjectedto three features of the pro-posed confidentiality agreementFirst,he tookissue with the requirement that the information obtamed could not be disclosed to employees ofIsland Creek Second,he objected that the information could be used only to determine whetherIsland Creek-not Laurel Run-had complied withthe collective bargaining agreement Finally, he ob-jected to his being unable to disclose evidence ofunlawful conduct to the Federal Government ifsuch was uncoveredBased on the course of dealings detailed abovebetween the Union and the Respondents,we mustdecide whether the Respondents'failure to providesome of the information requested by the Union onDecember 4, 1986,or February 16, 1987, constitut-ed a refusal to bargain in good faith The judgefound that it did not He found,instead,that theUnion had requested the information in order toharass the Respondents,that much of the information requested was irrelevant to the Union's legitimate purposes,and that the rest of the informationhad been providedAccordingly,he dismissed thecomplaintThe Act requires an employer to furnish infor-mation requested by a union that is the bargainingrepresentative of its employees if there is a probability that the information is relevant and necessaryto the union in carrying out its statutory duties andresponsibilities as the employees'bargaining representativeNLRB v AcmeIndustrialCo,385 US432, 437 (1967),Doubarn Sheet Metal,243 NLRB821, 823(1979)Thoseduties and responsibilities in-clude the filing and processing of grievancesAcmeIndustrial,supra,Doubarn,supraAlthough informatron that is not relevant to the union'spurposesneed not be furnished,the standard for assessingrelevance is a liberal,discovery type standardAcme Industrial,supra,NLRB v AssociatedGeneralContractorsof California,633 F 2d 766, 770 (9thCir 1980),certdenied452 US 915 (1981),OhioPower Co,216 NLRB 987,991 (1975),enfd 531F 2d 1381(6th Cir 1976),W-L Molding Co, 272NLRB 1239,1240 (1984)The Board inOhio Powerformulated the following test for evaluating the rel-evance of broad categories of requested informa-tionWhere the information sought covers theterms and conditions of employment withinthe bargaining unit,thus involving the core ofthe employer-employee relationship,the standand of relevance is very broad,and no specificshowing is normally required, but where therequest is for information with respect to matters occurring outside the unit,the standard issomewhat narrower(aswhere the precipitat-487mg issue or conduct is the subcontracting ofwork performable by employees within the appropriate unit)and relevance is required to besomewhat more preciseThe obligation isnot unlimitedThus wherethe information isplainly irrelevant to any dispute there is noduty to provide it216 NLRB at 991 Where the information soughtpertains to the filing or processing of grievances,the Board inOhio Powerwent on to sayIt is not required that there be grievances orthat the information be such as would clearlydispose of them The union is entitled to theinformation in order to determine whether itshould exercise its representative function inthe pending matter,that is, whether the informatron will warrant further processing of thegrievance or bargaining about the disputedmatterId See alsoDoubarn Sheet Metal,supra at 823 Fi-nally, in assessing the relevance of the information,theBoard does not pass on the merits of theunion'sclaim that the employer breached the col-lective-bargaining contract or committed an unfairlabor practice,thus, the union need not demonstrate that the contract has been violated in orderto obtain the desired informationW L MoldingCo,supra at1240Asthe Board observed inDou-barn,"Indeed, if the Union had sufficient informa-tion to prove contractual violations, it would notneed to request information from Respondent[s] "243 NLRB at 824The judge,unfortunately,did not consider thosesettled principles,and found instead thatA very important fact, onevirtually determi-native ofthis entire case,must be emphasized atthispointThroughout the entire period ofthese events, from the summer of 1986 to theday of the hearing a year later,not a singlegrievance was filedby the Union against any ofthe many companies mentioned in Miller's ex-tended testimony Nor was any suit brought ofany kindThis means that the Union's contractwith both the named Respondents-Laurel Runand Island Creek-has been honored in every re-spectStated more precisely in terms of Boardlaw it means that where the employees'condi-tionsofemployment were involved-thesoleconcern of any union protected by this statute-the Union had no reason to complain at allThisreality takes on a special significance inthis case because during the summer of 1986the employee complement at Laurel Run wasreduced by over 200 employeesIdo not 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDknow why such a reduction in force tookplace. . . .but the fact remains thattheUnionnever complained-either to the predecessor or tothe successor,about their. . .honoring all theterms of thecollective-bargaining agreement ineffect.Thisiswhat nofiling of anygrievances orsuitsmeans. . . .Had . . . theRespondents. . . violated a single clause in that contract,surely theUnion would have done somethingabout it.It did not![Emphasis added.]Thus,the judge not only misstated settled Boardlaw (by concluding,erroneously,that the absenceof a filed grievance was "virtually determinative ofthis entire case,"seeOhio Power,supra),but alsoerroneously reasoned that,because the Union filedno suit or grievance,the Respondents had not vio-lated the contract,even though the Union madeclear that it was seeking the informationin order todeterminewhether a contract violation had oc-curred.Further,he failed to consider vital, unre-butteddocumentaryevidence.He stated,incorrect-ly, that in support of his demands for informationMiller relied on only one contract provision-theportion of article I dealing with successorship andnotification of the Union in the event of a transferof covered operations.In fact,in his letter of May27,Miller specifically cited several other portionsof the NBCWA-including those concerning thescope of covered work;application of the agree-ment to covered employers'coal operations (in-cluding properties acquired after the effective dateof the contract);contracting out of the transporta-tion of coal;leasing,subleasing,and licensing ofcoal lands and facilities;seniority as applied intimes of reductions of thework forceor layoffs, in-cluding"panel rights";and employer contributionsto employee health and retirement plans- provi-sions that the Union thought might have been vio-lated by the contracting out of production of coalatLaurelRun.Worse,the judge belittled theUnion'sconcern that unit work might have beensubcontracted to Buffalo Mining Company (a non-union firm)as "extraneous elements . . . that in theend proved to have nothing to do with this com-plaint."He based this erroneous conclusion,appar-ently,on the Union's failureto filea grievance: "Ifthere is one contract violation United Mine Work-ers would not stand for,it is the hiring,by a union-izedmining company,of nonunion miners to dothat work."He concluded his analysis by observingthat"there is no reliable evidence on which it canbe found eitherof theRespondents took workaway from their employees that was covered bytheDistrict 31 contract to give it to a nonunionemployer or employees."Thatobservation,even iftrue, is irrelevant to this case.The union was seek-ing information that it thought would assist it indeterminingwhether such subcontracting hadtaken place in violation of the contract; it was notrequired to demonstrate such a violation as a pre-requisite to obtaining the information. SeeW-LMolding Co.,supra at 1240;Doubarn Sheet Metal,supra at 824.On the basis of the foregoing errors of fact, law,and logic, the judge concluded that Miller lied atthe hearing, and that, for reasons the judge statedthat he did not understand, Miller's real intentionwas simply to harass the Respondent[s]. Thus, thejudge found that:If thereisonething about which Miller wascertain assoon ashe learned that Island Creekhad taken over the Laurel Runmine,it is thatas a successor it was bound to honor the con-tract with District 31 . ..he knew, at all times,that the new takeover company was fulfilling thecontract in every jot and tittle.Itwas exactlythe same contract that used to bind the prede-cessor.And he was always assured that IslandCreek had no intention of violating that con-tract,as in fact it did not. Miller was lying atthe hearing.[Emphasis added.]The judge bolstered his findings by citing Miller'stestimony thatone reasonhe rejected the Respond-ents' proposed confidentiality agreement was that,in the event the requested documents contained in-formation indicating that Island Creek had violatedFederal tax or antitrust laws, the agreement wouldprevent him from turning that information over tothe appropriateagencies.The judge misconstruedMiller's statementas an admissionthat one reasonhe wanted the information to begin with was to beable to charge Occidental with tax evasion. He alsodisparaged as "practically incredible" Miller's testi-mony that he had shown his notes regarding thedocuments he had been provided to counsel for theGeneral Counsel and to the Union's general coun-sel, and that those attorneys had not indicated theexistence of any tax or antitrust problems. Appar-ently the judge thought that that testimony estab-lished that Miller knew full well that no such viola-tions had been committed, and that his rejection ofthe confidentialityagreementon that ground wasfurther evidence of a lack of good-faith dealing onhis part. That inference, however, is a non sequitur.In the first place,Miller did not testify that heasked the attorneys if they saw evidence of any taxor antitrust violations. Accordingly, it should comeas no surprisethat the attorneys, who would. havebeen interested in discovering whether the contracthad been violated, would not have commented onthe peripheralissues.Second, and more important, ISLAND CREEK COAL CO489Miller had not been furnished with copies of all theinformation he had sought, obviously, neither henor the attorneys could have known whether taxor antitrust problems would be found in documentsthey had never seenThe judge also relied on Miller's testimony that,although he had requested a copy of Laurel Run'sbudget report, the only information he sought fromthat report pertained to anticipated coal production, not to the Respondents' finances The judgefound significance inMiller's concession that hehad not told the Respondents' agents during settlement negotiationsthat the Union would accept acopy of the budget report with the financial figuresdeleted, and he characterized Miller's testimony as"double talk " Once again, however, the judgeoverlooked the fact that, in his May 5 letter, Millerexplicitly stated that the budget report "shouldshow the anticipated 1987 production for bothLaurel Run and BuffaloMining," and thereby putthe Respondents on notice concerning the real sub-stance of the information requestWere we to agree with the judge that theUnion's only real reason for making its informationrequests was to harass the Respondents, we wouldundoubtedly affirm hisdismissalof the complaint,for if theonlyreason for such a request is harassment, an employer is not required to comply withthe requestHawkins Construction Co,285 NLRB1313 (1987), enf denied on other grounds 857 F 2d1224 (8th Cir 1988) (request must be made in goodfaith, good faith requirement is met if at least onereason for the demand can be justified) 14 Howev-er,we reject the judge's harassment finding aslacking support in the record As we have noted,the judge erred as a matter of law in finding thatthe absence of a grievance was "virtually determi-native of this entire case," and he inexplicably concluded that the fact that the Union had filed nogrievance or suit meant not only that the contracthad not been violated but that the Unionknewithad not been violated From that point, his ultimateconclusion-that the Union's requests for informa-tion had been made in bad faith-was practically acertaintyOf course, no such conclusion can fairlybe drawn, because it does not follow from the factthat no suit or grievance was filed that the Unionknew the contract had not been breached 15 Nor14 Bad faith is an affirmative defense that must be pled and proved bythe RespondentsHawkins Constructionsupra fn 20 The Respondentshere did not raise the issue of bad faith in their answer to the complaintWhether their failure to do so precludes us from finding bad faith is anissue we need not decide because the record does not support that findmg,5 On cross examinationMiller was asked whether after it became involved in managing Laurel Run Island Creek processed grievances andcomplied with[their]obligations under [their] collective bargainingagreementMiller respondedeventuallyWe interpret Miller s answercan the judge's conclusion be supported by hispractice of ignoring critical portions of the docu-mentaryrecordand of misconstruing Miller's testi-monyIn sum,we find, contrary to the judge, thatthe Union did not make its requests for informationto harass the Respondents 16Having found that the Union's requests for information were not made in bad faith, we must deter-minewhether the responses to those requests byIsland Creek and Laurel Run amounted to a breachof the Respondents' duty to bargainWe first consider whether the information re-questedwas relevant, under a liberal discovery-type standard, to the Union's performance of itsduties as the employees' collective-bargaining representativeWe find that it was Thus, in its De-cember 4, 1986 requests, the Union sought toobtain documents that it hoped would shed lighton the actual identity of the employees' employerfollowing the purchase and of sale of Laurel Run,and the extent to which the Respondents had com-pliedwith their contractual duties to secure the"successor's" 17agreement to comply with theterms of the contract It can hardly be contendedthat a union is not entitled to know the identity ofthe employer of the employees it represents, andcertainly the Union was entitled to know who the"successor" was and whether it had complied withany obligations arising from the contract Similarly,having been informed that Island Creek was man-aging Laurel Run, the Union had an interest inknowing the terms of the management relationship,so that it could determine, among other things,as a concession only that the Respondents at some point began to processgrievances not that they were in every respect in compliance with theircontract with the Union The phrasing of the question by the Respondents counsel is too general for us to conclude that Miller s reply meantspecifically that there had been no subcontracting of Laurel Run work inviolation of the contractwhich was the focus of the Union s concernswhen it made its requests for informationAccordinglyMiller s statement does not undermine our finding that the Union did not knowwhether the contract had been violated15We are mindful that in a similar case the Eighth Circuit denied enforcement of the Board s decision in which the Board overturned ajudge s finding based partly on credibility that the union s only motivein requesting information was to retaliate against the employer for filing alawsuit against the unionNLRB Y Hawkins Construction Co857 F 2d1224 (8th Cir 1988)Hawkinshowever is distinguishable from this casebecause there the fudge found that the union had knowledge of the employer s suit when it made its information request 2 days later Here bycontrast there was no such action on the part of the Respondents thatmight have triggered a campaign of harassment by the Union and thefudge conceded that he had no idea why the Union would have wantedto embark on such a campaign Moreover inHawkinsthe Board simplydrew different inferences from those of the judge based on the relevantevidenceThe Board did not part company with the fudge as we dohere over his errors of law his failure to fully consider the record andhis drawing of unfounded inferences from that record Accordingly although we respectfully disagree with the court s decision inHawkinsthat decision does not conflict with our decision in this caseitWe express no view concerning whether any of the companies involved in that transaction is a successor within the meaning of Boardlaw 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhether Island Creek was a joint employer withLaurel Run. Accordingly, we find that copies ofthe "Agreement and Plan of Reorganization andMerger" and attached "Plan of Merger," and ofthe interim and final agreements concerning IslandCreek'smanagement of Laurel Run, requested onDecember 4, were relevant to the performance ofthe Union's statutory duties.We also find relevance in the documents request-ed in the Union's February 16 letter. Each of thosedocuments, including theLaurelRun budgetreport, contained (or was thought to contain) infor-mation concerning past and prospective coal pro-duction at Laurel Run. That information couldhave helped the Union to assess whether the Re-spondents had breached the contract by subcon-tracting out unit work, and thus could have assist-ed it in decidingwhether tofile a grievance. 18However, although we find relevance in each ofthe documents sought by the Union, we do notfind that the relevance of any of those documentswould have been obvious to the Respondentsunder the circumstances in whichthe initialre-quests were made.Although the adequacy of therequests to apprise the Respondents of the rel-evance of the information must be judged, notfrom the communications alone, but in the light ofthe entire pattern of facts available to them,OhioPower,supra at 990-991 fn. 9;Westwood Import Co.,251NLRB 1213, 1227 (1980), enfd. 681 F.2d 664(9th Cir. 1982), we find that the Respondents werenot given notice of the relevance of the informa-tion sought until May. None of the requests were,on the surface, concerned with terms and condi-tions of employees in the unit. A showing of rel-evance therefore was required.Ohio Power,supra at991. (Indeed,a request for information about sub-contracting in violation of the contract-evidentlythe Union's chief concern here-was cited inOhioPoweras an example of a request requiring a moreprecise demonstration of relevance. Id.) Nor didthe Unionexplain ineither the December 4 or theFebruary 16 letters whyitwas seekingthe docu-ments in question.19Nothing in any of those lettersadverted to the possibility that the Respondentshad violated the contract by subcontracting unitwork.Plainly,there is nothing in its request for the18Withoutquestion,information concerning subcontracting of unitwork is relevant to a union'sperformance of its representational func-tions.See,e.g.,Acme Industrial,supra;W-L Molding,supra;DoubarnSheet Metal,supra;Island Creek Coal Co.,289 NLRB 851 (1988).19 The Union's only explanation in each letter was that itneeded theinformation"to intelligentlyand effectivelyrepresent the bargaining unitemployees" of Laurel Run. That sortof generalized,conclusionary expla-nation is insufficientto triggeran obligation to supply information that ison its face not presumptively relevant.Super Valu Stores,279 NLRB 22,25 (1986),citingSouleGlass & Glazing Co. v. NLRB,652 F.2d 1055, 1099(1st Cir.1981).Laurel Run budget report to indicate that what theUnion really was seeking was anticipated produc-tion information.Although the relevance of theUnion's unexplained request for a copy of themerger documents might have been apparent in an-other context, here it must be remembered that theUMW already had demandedand receivedportionsof those documents that it had indicated must besupplied pursuant to article I of the contract. Oneof those portions dealt with the issue of assumptionof Laurel Run's contractual obligations by Occi-dental and Laurel Run following the merger. Con-cerning the Union's request for copies of the inter-im management agreements governing the relation-ship between Island Creek and Laurel Run prior toSeptember 15, 1986, we find that, given the lack ofexplanation,aswell as the relative remoteness intime of the requested information, the Union hadnot demonstrated the relevance of those docu-ments.20 Finally,we note that, although Bassettsuggested in his letter of January 13 that Miller callhim if there was a specific question regarding theRespondents' compliance with the contract, Millerdid not do so. In summary, because the Unionfailed initially to apprise the Respondents of therelevance of the information sought in its Decem-ber 4 and February 16 requests, and because theentire pattern of facts surrounding those requestswere not such as to make the relevance of that in-formation plain to the Respondents, we find thatthe Respondents were not required to supply theinformation requested until the Union clarified itsrequests in May.21The situation changed dramatically with Miller'sletters of May 5 and 27, at least concerning theFebruary 16 request. On May 5, Miller wrote toBassett and explainedthat the request involved the"Buffalo Ash Pit Agreements" and the change inproduction at Laurel Run, and that the Unionneeded the information in order to decide whethertheRespondents had violated the collective-bar-gaining agreement.He further stated that thebudget report for Laurel Run should show the an-ticipated 1987 production for both Laurel Run and20 The collective-bargaining agreement provided that a grievance mustbe filed within 10 working days from the time the employee reasonablyshould have known about it. In view of that fact,and because no griev-ance was pending that related to the period before September 15, it isunderstandable that the Respondents should have failed to apprehend therelevance of the interim agreement to the Union'sperformance of itsduties as of December 4.21 In fact,the complaint alleges that the Respondents' failure to pro-vide the documents requested in Miller's February 16 letter was unlawfulonly since May 27.The remaining information sought either was provided or, according tothe unrebutted contentions of the Respondents, did not exist.According-ly,we find that the Respondents satisfied their duty to bargain with re-spect to the requests for those items. ISLANDCREEKCOAL CO491BuffaloMiningEven so, Miller did not indicatespecifically that the Union was concerned that theRespondents had subcontracted Laurel Run workinviolation of the agreement, nor did he statewhich provisions of the agreement he thought hadbeen breached However, in his letter of May 27Miller identified several specific provisions of thecontract that the Union believed had been violatedby the contracting out of coal production at LaurelRun "Moreover, in response to Bassett's allusionto the need for "confidentiality requirements,"Miller assured the Respondents that the Unionwould not release the information to any other coalcompany or to the news media for "publication ortransmission "Thus, by May 27, the Union had informed theRespondents that it believed they had violatedspecified provisions of the contract by subcontracting coal production at Laurel Run, that it wanted acopy of the budget report for Laurel Run, whichcontained production forecasts for both Laurel Runand Buffalo Mining that would clearly pertain toany question of improper subcontracting, and thatitwould not divulge confidential information eitherto their competitors or to the news media We findthat, no later than May 27, the Respondents wereon notice that the production forecasts contained inthe budget report were relevant to the Union's performance of its functions as the employees' bar-gaining representativeAt that point, then, itbecame the Respondents' duty to provide thoseportions of the requested budget report relating toproduction, subject to reasonable safeguards forconfidential information 22The Respondents, however, failed to take actionin the face of the Union's clarifications As late asJune 30, Phillips wrote to Miller stating that, al-though they better understood "the issue," and hadbeen told which provisions of the contract theUnion believed had been violated, the Respondentsstillcould not discern the relevance of the requestPhillips also requested that Miller identify the in-formation the Union was seeking from the docu22 The Union still did not explain why it needed the information requested in its December 4 1986 letter Moreover on April 3 Miller andthe other union representatives were allowed to peruse the merger documents at length and to make extensive notes on their contents Therecord does not indicate that Miller ever indicated to the Respondents(before the heating) that his April 3 review of those documents was insufficientor that he either needed to obtain copies thereof or additionaltime to review them Miller testified that the Union needed copies of thedocuments because in the event the information contained in them wasneeded at arbitration the Union would be prejudiced if it could not introduce the documents themselves However there is no indication thatMiller made that concern known to the Respondents before the heatingAccordingly to the extent that the Union s request was for copies of themerger documents rather than simply for an opportunity to review themwe find that it never made the relevance of its request known to the Respondents and therefore that the Respondentshad no duty to providecopiesments, even though Miller had clearly indicatedthat he was asking for the production forecastsfrom the budget report This response does not satisfy an employers obligation under Section8(a)(5)It should have been clear to the Respondents byMay 27, if not before, exactly what information theUnion sought to obtain in its request for the budgetreport and the relevance of that information If theRespondents were concerned that the request in itsoriginal form was overly broad, they could haveoffered a reasonable proposal to provide the pro-duction information the Unionwas seeking,23 instead of continuing to express a lack of understandIng of the Union's request 24 Moreover, the Unionhad offered reasonableassurancesthat it would re-spect the confidentiality of the Respondents' documents,and the Respondents gave no indicationuntilmuch later that those assurances were in anyway unsatisfactory If the Respondents thought theUnion's assuranceswould not have protected theirconfidential information sufficiently, they shouldhave made their concern known to the Union 25However, the Respondents took neither of thosereasonable actions Instead, for more than 2 monthsafter the Union had clarified its request, the Respondents continued in their failure to comply withthat requestUnder all the circumstances, then, wefindthattheRespondents26violatedSection8(a)(5)by failing, afterMay 27, to furnish theUnion with the production forecasts contained inthe budget report for Laurel Run 2723As in fact they later did See discussion infra24 Even if a union s request for information is overly broad the employer may not refuse to provide the portions of the information that arerelevant to the union s performance of its bargaining functionsWestwoodImport Cosupra at1227Super Valu Storessupra at 2625 As again they subsequently did See discussion infra26 Par 15(b) of the complaint alleges only thatLaurel Runfailed toprovide the information requested by the Union on February 16 However par 16 alleges that theRespondentsviolated the Act by their actionsdescribed in par 15(which also included the failure to supply the information sought by the Union in December) Moreover the February requestwas directed to Bassett of Island Creek which through Phillipsand Bassett was the party that was actively involved in dealing with theUnion after May 27 Counsel for the General Counsel moved at the endof the heating to conform the pleadings to the proof On the basis of allthe foregoing we find that Island Creek as well as Laurel Run violatedthe Act21We findBohemia Inc272 NLRB 1128 (1984) to be distinguishablefrom this case InBohemia Incthe Board found that the union hadfailed to demonstrate the relevance of its request for information concerning production sales payroll hours and output projections at twofacilitieswhich the union was seeking out of concern over a possibletransfer of unit work The Board noted that the union had no objectivebasis for believing that such a transfer had occurred and that its requestwas based solely on the suspicions of employees that work had beentransferred to another facility because of a wage cut there The Boardalso remarked on the absence of a pending grievance to the union s failure to cite the contract provisions that it thought had been violated andits failure to show that it had raised the subject matter of the request incontract negotiations In this case by contrast we find that there was objective evidence of subcontracting of unit work About the same timeIsland Creek became involved in the managementof theLaurel Run opContinued 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe further find that the Respondents did notcure the violation by offering on August 10 to fur-nish achartcontainingprojected production fig-ures derived from the budget report, subject to theUnion's acceptance of the confidentiality agree-ment. First, the offer was incomplete: it consistedof production figures only for LaurelRun, not, asMillerhad also requested, for BuffaloMining.Second, on this record, the Employer has failed tocarry its burden of demonstrating that the prof-feredproductiondate (as opposed to the entire re-quested budget report, which also containedfinan-cialinformation) was actually confidential.211 BothPhillips, in his August 10 letter, and the Respond-ents' only witness, Attorney Marshall Peace, statedonly in a general, conclusionary way that thebudgetinformation was confidential;neithermen-tioned specifically that the production forecastswere confidential, or tried to explain how the re-lease of those projections could harm the Respond-ents.On cross-examination of Miller,counsel forthe Respondents sought to establish the sensitivityonly of thecostinformation contained in thebudget report, not of the production forecasts.Thus,having failed to substantiate its contentionthat the production information offered on August10 was confidential, the Respondents were not enti-tled to insist on Miller's acceptance of the confi-dentiality agreement as a condition precedent to re-leasing that information.29THE REMEDYHaving found that the Respondents violated Sec-tion 8(a)(5) by failing after May 27 to provide theUnion with the portions of the budget report forLaurel Run30 containing the production forecastsfor Laurel Run and Buffalo Mining Company, weshall order it to do so now. If the Union continuesto profess concern over the process by which in-formation is included or deleted, the parties shallbargain over a mutually acceptable method ofdoing so.31eration, a nonunion company began extracting coal from a pit it was dig-ging on or adjacent to the Laurel Run facility and selling the coal toIsland Creek for resaleto VEPCO,Laurel Run's parent corporation untilSeptember 15, 1986.During that period of time, the employee comple-ment at Laurel Run was reducedby about two-thirds.Moreover, theUnion here identified specifically the contract provisions it believed hadbeen violated.28See, e.g.,WashingtonGas Light Co.,273 NLRB116 (1984).29We therefore are not required to decide whether the Respondentslawfully couldhave insisted on the Union's pledge of confidentiality inreturn for providing the entire budget report.so In his letter of August 10, Phillips referred to "our1987Annual Op-erating Plans."If that is the accurate title of the"budget report" request-ed by the Union, that is what shall be provided.2' See, e.g.,Kelly-Springfield Tire Co.,266 NLRB587, 588(1983), andcases cited therein.We recognizethat, if theparties are unable to reachan accommodationof their respectiveinterests through bargaining, theymay be before us again;in that event,if the issueof whether they haveORDERThe National Labor Relations Board orders thattheRespondents, IslandCreek Coal Company,Lexington,Kentucky, and LaurelRun MiningCompany, Elkins,West Virginia, their officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with UnitedMineWorkers of America, District 31 by failingand refusingto furnish the Union with a copy ofthe portions of the annual budget report submittedon behalf of Laurel Run Mining Company contain-ing the production forecasts for Laurel Run andBuffalo Mining Company, or other information rel-evant and necessary to the Union's duty to admin-ister the collective-bargaining agreements betweenitself and the Respondents.(b) In any like or related manner interferingwith, restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Furnish to the Union, on request, a copy ofthe portions of the annual budget report submittedon behalf of LaurelRun MiningCompany, con-taining the production forecasts for Laurel Runand Buffalo Mining Company.(b)Post at LaurelRun'sGrant County,WestVirginia facility copies of the attached noticemarked "Appendix."32 Copies of the notice, onforms provided by the Regional Director forRegion 6,after being signed by the Respondents'authorized representatives, shall be posted by theRespondents immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondents to ensure thatthe notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.bargained in good faith is presented, we shall make our determinationbased on the totality of the circumstances. Id.12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Postedby Order ofthe Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board." ISLAND CREEK COAL CO493APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively withUnitedMine Workers of America, District 31 byrefusing to furnish the Union with portions of theannual budget report submitted on behalf of LaurelRun Mining Company, containing the productionforecasts for Laurel Run and Buffalo Mining Com-panyWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, furnish the Union a copyof the portions of the annual budget report submit-ted on behalf of Laurel Run Mining Company,containing the production forecasts for Laurel Runand Buffalo Mining Company, in order to assist theUnion in protecting the rights of employees covered by the Union's collective-bargaining agree-ment with usISLAND CREEKCOAL COMPANYLAURELRUN MININGCOMPANYSandra Beck Levine Esqfor the General CounselJ Steve Warren Esq (Jackson Lewis Schnitzler & Krupman),of Greenville, South Carolina andPaul B Lindemann Esqfor the RespondentJerry D MillerVice President andBarbara FleischauerEsq,of FairmontWest Virginia for the ChargingPartyDECISIONSTATEMENT OF THE CASETHOMAS A Ricci, Adminstrative Law Judge A hearing in this proceeding was held on 27 August 1987, atFairmont,West Virginia, on complaint of the GeneralCounsel against Island Creek Coal Company and againstLaurel Run Mining Company (Respondents) The complaint issued on 17 July 1987 based on charges filed on 9February and 27 April 1987 by United Mine Workers ofAmerica District 31 (the Union or the Charging Party)The only issue presented is whether the RespondentCompanies violated Section 8(a)(5) of the Act by refusing to furnish requested information to the ChargingParty Briefs were filed by the General Counsel and theRespondent after the close of the hearingOn the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACTITHEBUSINESSOF THERESPONDENTSIsland Creek Coal Company and Laurel Run MiningCompany are engaged in the mining and nonretail sale ofcoal and related products in the State of West VirginiaDuring the 12 month period preceding February 1987,Island Creek sold and shipped in excess of $50 000 of itsproducts to points outside the StateDuring the sameperiod,LaurelRun Mining Company sold productsvalued in excess of $50 000 to Virginia Electric PowerCompany, a West Virginia enterprise engaged in interstate commerce I find that Island Creek and Laurel Runare employers within the meaning of the ActIITHE LABOR ORGANIZATION INVOLVEDIfind that United MineWorkers ofAmerica District31 is a labor organization within the meaning of Section2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESThe principal witness at this hearing was Jerry Miller,vice president of United Mine Workers District 31Hespoke in support of the complaint for 136 pages of testimony recorded He spokein ambiguous language mixedhis supposedstatementsof fact witharguments,reversedhis direct testimony a number of times andin generalwas not an understandable or reliable witnessWere I toattempt to use hislanguagehere, the reader would havedifficulty understanding what thiscaseisaboutProblems of this kind are always resolved by resorting to thebasicprinciplesof the Act in plainlanguage in examiningthe complaint itself in the light of those fundamental conceptsThe pertinent facts are plain and undisputed betweentheGeneral Counsel and the Respondent Company orCompanies For many yearsat leastas far back as 1970Laurel RunMiningCompany has operateda coal mineinWest Virginia Its employees have beensincethat timerepresented by UnitedMineWorkers District 31 underregular precise bargaining contracts Laurel Run was foryears owned by Virginia Electric Power Companywhich took and used thecoal mineby Laurel RunIn 1986 VEPCO sold the Laurel Run Company anditsminingproperty to a company called Occidental Petroleum Occidental is a worldwide organization with allkinds of business, many of them in separate corporatenames,in subcompanies all controlled by the parent organizationOne of its many companies is called IslandCreek Coal Company which forsome timehas ownedand operated two mines in the general West Virginiaarea in which the Laurel Run Mine is also located thesetwo mines are called Dobbin and North Branch IslandCreek too has since 1969 been under regular contractwith United Mine Workers District 31 the Union reprerenting its employees at these two placesAfter several months of talking experimentation, andnegotiations, the deal between VEPCO and Occidental 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfinalized on15 September 1986. In order to operate theformer Laurel Run Mine, Occidental placed that proper-ty in thenameof one of its subsidiaries, called CanaanMining.For operational purposes the functioning of theLaurel Mine was placed in the hands of the Island CreekCompany. From September 19136 to the day of the hear-ing in August 1987 management of the mine consisted offormer lowermanagerswho had worked for Laurel RunMining Company and uppermanagementemployees ofthe Island Creek Company. Island Creek considered theLaurelMine employees as covered by its own contractwith District 31. In fact, it was agreed byall parties atthe hearing that Island Creek gave those employees whatiscalled "panel rights," i.e., the right to go from one ofitsminesto its otherminesifwork is short at one place.This was pure application of the District 31 contract toall Island Creek operations, including the new one. Thatishow matters stood at the time of the hearing-thepresent employer, whateverits name,as being bound bythe United Mine Workers contract.A very important fact, one virtually determinative ofthisentirecase,must be emphasized at this point.Throughout the entire period of these events, from thesummerof 1986 to the day of the hearing a year later,not asinglegrievance was filed by the Union against anyof the many companies mentioned in Miller's extendedtestimony.Nor was any suit brought of any kind. Thismeansthat the Union's contract with the named Re-spondents-Laurel Run and Island Creek-has been hon-ored in every respect. Stated more precisely in terms ofBoard law,itmeansthatwhere the employees' condi-tions of employment were involved-the sole concern ofany union protected by this statute-the Union had noreason to complain at all.This reality takes on a special significance in this casebecause during the summer of 1986 the employee com-plement at Laurel Run was reduced by over 200 employ-ees.Where its mine used about 300 employees before allthis happened there were only about 87 at the time ofthe hearing. I do not know why such a reduction inforce took place. There is unexplained testimony about"work stoppages," "unauthoriz:ed strikes," in violation ofthe no-strike clause in the District 31 contract havingtaken place. There is talk in the record about "nervousworking conditions," "damage: suits," etc. I know noth-ing about all that, but the fact remains that the Unionnever complained-either to the predecessor or to thesuccessor, about their treatment of the employees, abouttheir honoring all the terms of the collective-bargainingagreementin effect. This is what no filing of any griev-ances or suitsmeans.The union contract, placed in evi-dence, covers 218 pages printed. Had the Employer-eitherLaurelRun or Island Creek, the Respondentsnamed in this complaint-violated a single clause in thatcontract, surely the Union would have done somethingabout it. It did not!In justification of its demand for information from theRespondents,Miller relied on only one clause in theUnion's contract, which provides as follows:In consideration of the Union's execution of thisagreement, each employer promises that its oper-ations covered by this agreement shall not be sold,conveyed, or otherwise transferred or assigned toany successor without first securing the agreementof the successor to assume the employer's obliga-tions under thisagreement.Immediately upon thethe conclusion of such sale, conveyance,assignmentor transfer of its operations, the employer shallnotify the Union of the transaction. Such notifica-tion shall be by certified mail to the secretary treas-urer of the International Union and shall be accom-panied by documentation that the successor obliga-tion has been satisfied.If thereisonething about which Miller was certain assoon as he learned that Island Creek had taken over theLaurel Run Mine, it is that as as successor it was boundto honor the contract with District 31. He is the vicepresident of District 31; he had in his hands IslandCreek's contract with District 31; he knew, at all times,that the new takeover company was fulfilling the con-tract in every jot and tittle. It was exactly the same con-tract that was used to bind the predecessor. And he wasalways assured that Island Creek had no intention of vio-lating the contract, as in fact it did not. Miller was lyingat the hearing. It is enough to comment that at one pointin his testimony he plainly said a reason he wanted infor-mationabout the doings of Occidental, a company in noway involved with the operation of thismine,was so hecould go to the Internal Revenue Service andchargeitwith illegal income tax evasion. What does a parent com-pany's income tax payment have to do with the condi-tions of employment of the employees that a union repre-sents? To ask the question is to answer it.A final comment about the law before disposing of thiscase.Every union established as a representative of aunit of employees has a right to obtain from the employ-er all information relating to the conditions of employ-ment of those employees. This means the relationship be-tween the worker and the owner of the business-howmuch he is paid, what his job retention rights are, whathis profit-sharing or pension rights benefits may be, hissafety in the workplace, etc. Whatever the various condi-tions may be, they are always directed to the immediaterelationship between employer and employee. Anythingthat does not touch on that relationship is beyond theUnion's right to inquire into. This fundamental scheme ofthe statute is so old as to require no citation.We come to the demands for information on the Re-spondents.The most important documents that theUnion said it had a right to have its hands on is what itcalled the "Agreement or Plan of Reorganization andMerger, dated September 15, 1986, among OccidentalPetroleum Corporation, Canaan Mining Company andVirginiaElectric Power Company." This was the ar-rangement whereby Occidental bought the Laurel RunMining Company from VEPCO. The Union asked forthese documents on 4 December 1986. By that time theUnion knew that Island Creek was operating the mine onbehalf of the purchaser; it knew that Island Creek wasbound by a contract with District 31, as had been LaurelRun Mining Company, and therefore knew absolutelythat the seller had not at all violated its contract with ISLAND CREEK COAL COthat UnionWhy did it want those documents? What didthey have to do with the conditions of employment '-if I may again stress that critical phrase-of the employees the Union represented?At first the Respondent refused to produce those documents, saying they contained confidential data that theywanted to keep private After general talks and meetings,the Respondent agreed to show them to the Union, anddid so The union representatives looked them over,made copious notes of what they contained, and thenagain insisted on making full copies of them all In theend, to quiet the dispute the Respondents even agreed tothat suggestion but only on condition that the union signaConfidentialityAgreement, i e, a written promisenot to divulge any information there contained to anyoneexcept possibly an arbitrator in case of any grievanceswhich later might be filedWith the Union refusing tobind itself to that promise, the complaint in this case resultedIn light of all the related facts of this case, I do notthink the arrangement made between VEPCO and Occidental was any concern of the Union Asked, at the hearingwhy he wanted those documents in full in theiroriginal,Miller testified as followsQ What else can you tell me with regard to theconfidentiality agreementMr Miller?A I told you that the fact that we couldn t disclose the information to anyone would prevent us,in the event that these documents indicated thatIsland Creek can-had broken the law, the InternalRevenue Code or the Antitrust Laws We couldn teven turn those documents over the Federal Government if we determined that it happenedQ Okay Isn t it a fact, Mr Miller that you usedthe IRS and the Antitrust Division of the JusticeDepartment as simply examples of other people thatyou would like to be able to make those documentstogA I think I said, for example, if we discoveredthat these documents were in violation of InternalRevenue Code or the Antitrust Laws we couldn tdisclose those to those agenciesQ Okay And did I during that conversation,indicate that it was the Company s position thatyour obligation was to enforce the contract ratherthan to delve into other matters outside the collective bargaining agreement?A You told me thatThis statute does not authorize the employees collective bargaining agent to act as enforcer of other governmental laws against the employer iIThe following testimony by Miller on this part of the complaint ispractically incredibleQ Have you discussed your notes regarding the documentationthat you ve been provided and allowed to look at with an attorney?A Yes sirQ And who was the attorney?A I ve discussed those notes with Ms Levine of the NationalLabor Relations Board and with Ms Fleischauer who is GeneralCounsel for District 31495On 16 February 1987, the Union asked for a copy oftheAnnual Budget Report submitted on behalf ofLaurel Run Mining CompanyThe Respondents' positionswas that what it proposed to spend in the future,how it intended to program its expenditures and production, and other costs, is not a proper subject for the bargaining agentof its employees to probe into Budgetmeansmoney, not just how much coal the mining company hopes to produce in the future The Respondentsrefused to reveal the future budgetplans,and the complaint calls this refusal an unfair labor practiceAt the hearing Miller testified on direct examinationthat thatbudget report ' was necessary to protect therights of the union members Later, on cross examination, the witness reversed himself Now he explained thatallhe wanted to be told was how much coal the Respondent intended to mine, that he did not mean to askfor financial informationAsk did he tell that to managing agents when they together discussed the demands, hesaidno " It will not do for the principal witness in support of a complaint to doubletalk that way All Millerproved was that his real intention during those eventswas to harass the Respondent for reasons that I do notunderstandIt isa fact that for some reason disaster hitthismineWhen over 200 employees lose their jobswithin a few months, one can understand their Union sattempt to do something to help them regain employment But however laudable that purpose may be itcannot escape Board law as to the rights of unionsAgain it all goes back to the beginning The Respondents-whether it be the companies named in the complaint or the big, overhead, parent organization that controlthem-did nothing wrong They honored theUnion s contract in every respect at all times Never wasa single grievance filedFinallyMiller injected extraneous elements at thehearing that in the end proved to have nothing to dowith this complaint A number of times he talked about acompany called Buffalo Mining and, in one way or another, indicated it was joined to Laurel Run, or IslandCreek the Respondents here His implication was clearthat the unionized employers used the nonunion company to mine their coal thereby outrageously violatingtheir contracts with District 31Of course, as alreadystatedno grievance was filed If there is one contractviolation United Mine Workers would not stand for it isthe hiring, by a unionizedminingcompany of nonunionminersto do that workAt the hearing Miller said Buffalo Mining was actually performing work at the Laurel RunMining CoQ Are they still there do you know? A Yes sir "Again in his direct testimony, he said he understoodBuffalo was mining on the Laurel run property, whatthey called the Ash Pit siteOn cross examination Miller said that at a conferencewith management before the hearing, he was shown amap which revealed that Buffalo Mining worked onQ Has any attorney indicated to you that there was any problemwith the Internal Revenue Service or with the Antitrust Division ofthe Justice Department for example?A They have not 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproperty adjacent to that of Laurel Run I believe wewere told that Buffalo Mining s operations started at anarea that began right where Laurel Run quit I believethat s what we were toldThis was a complete reversalof his earlier statement Then came the usual doubletalkby MillerQ Yes, sir And it was not the old works or theprevious operations that Laurel Run had mined,isn t that correct?A Well now,that depends on how you couchthat I believe I told you that we were told thatLaurelRun mined up to a particular point andstopped for whatever reasonAt the point theystopped is the point that Buffalo began Now Idon t know whether Laurel run was supposed tohave mined there or not I have no way of knowingthatOn this record it is not possible to say with any accuracy just what work where or when Buffalo MiningCompany does or for that matter,towhom it sells itsnonunion product All I can say is that there is no rehable evidence on which it can be found that either of theRespondents took work away from their employees thatwas covered by the District 31 contract to give it to anonunion employer or employeesMiller s testimony asto Buffalo Mining does not help support this complaintat allBeyond the foregoing all that the Union requested ofthe Respondents was given to it[Recommended Order for dismissal omitted from publication ]